Case: 21-60903     Document: 00516488176         Page: 1     Date Filed: 09/28/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      September 28, 2022
                                  No. 21-60903                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   Genaro Lopez Rodriguez; Yuridia Aparicio Moreno,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                    Agency Nos. A208 845 668, A208 845 669


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Former spouses Genaro Lopez Rodriguez and Yuridia Aparicio
   Moreno, natives and citizens of Mexico, petition for review of the decision
   by the Board of Immigration Appeals (BIA) dismissing their appeal from the




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60903     Document: 00516488176           Page: 2   Date Filed: 09/28/2022




                                    No. 21-60903


   immigration judge’s (IJ) denial of their applications for withholding of
   removal and protection under the Convention Against Torture (CAT).
          We review the BIA’s decision and will consider the IJ’s underlying
   decision only if it impacted the BIA’s decision, as it did here. See Sharma v.
   Holder, 729 F.3d 407, 411 (5th Cir. 2013). Findings of fact, including the
   denial of withholding of removal and CAT protection are reviewed under the
   substantial evidence standard. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir.
   2006). Under the substantial evidence standard, we may not reverse a factual
   finding unless the evidence “compels” such a reversal. Id. Conclusions of
   law are reviewed de novo. Sharma, 729 F.3d at 411.
          On review, the petitioners argue that they are entitled to protection
   under CAT. However, they failed to raise that issue in the first instance
   before the BIA. Thus, they did not exhaust their administrative remedies as
   to this issue thereby depriving us of jurisdiction to hear it. See Martinez-
   Guevara v. Garland, 27 F.4th 353, 360-61 (5th Cir. 2022).
          The petitioners’ applications for withholding of removal are based on
   membership in the proposed particular social group (PSG) of “individuals
   between 25 to 40 who have been in the United States for several years and
   then returned to Mexico.” They testified that they were victims of several
   robberies before leaving Mexico and will be especially targeted once they
   return. Substantial evidence supports the BIA’s holding that the IJ properly
   found this group not cognizable because it contains people from broad swaths
   of society with different characteristics and is thus not particularized. See
   Orellana-Monson v. Holder, 685 F.3d 511, 522 (5th Cir. 2012); Chen, 470 F.3d
   at 1134. Furthermore, we have rejected a similar PSG of persons perceived
   to have wealth upon returning to Mexico from the United States. Gonzalez-
   Soto v. Lynch, 841 F.3d 682, 684 (5th Cir. 2016).




                                         2
Case: 21-60903   Document: 00516488176        Page: 3   Date Filed: 09/28/2022




                               No. 21-60903


         Accordingly, Lopez Rodriguez and Aparicio Moreno’s petition is
   DISMISSED in part and DENIED in part.




                                    3